FELE®

UNITED sTATEs DISTRICT CoURT NUV 2 5 m3
FQR THE DISTRICT OF'COLUMBIA Clerk, U°S_ .is.mct and
y . Bankruptcy Courts
PAUL H. DEERING, )
)
Plaintiff, )
)
v. ) Civil Action No. 1118-cv-02450 (UNA)
)
NANCY A. BERRYHILL, et al., )
)
Defendants. )

MEMORANDUM OPINION

 

This matter is before the court on its initial review of plaintiff’s pro se complaint
(“Compl.”) and application for leave to proceed in forma pauperis. iThe Court will grant the in
forma pauperis application and dismiss the case pursuant to pursuant to Fed. R Civ. P. lZ(b)(6),
-for failure to_ state a claim upon which relief can be granted. See Baker v. Director, U.S. Pa'role
Com ’n, 916 F.Zd 725 , 727 (D.C. Cir. l990j (holding that a sua sponte dismissal is appropriate for
failure to state a claim). l

Plaintiff is a resident of Birmingham, England. Compl. at caption, 3. He is aggrieved
regarding a claim he has filed with the Social Security Administration, which appears to be pending
in the Philadelphia, Pennsylvania office. Id. at 2, 4, 12_13. Plaintiff fails either to identify a “final
decision of the Commissioner of Social Security,” 42 U.S.C. § 405(g), or to allege sufficient facts
from which the Commissioner may reasonably identify the decision being challenged As such,
the complaint is subject to dismissal under Fed. R Civ. P. lZ(b)(6) for failure to state a claim upon
which relief may be granted. Plaintiff’ s motion for CM/ECF password will be denied as moot.

Plaintiff also files a motion for relief from judgment (“l\/lot. Rel.”). That motion seeks

review of decisions rendered -by Oakland County Circuit Court, located in Pontiac, Michigan. Mot.
l

Rel. at 3-4. 'As a general rule, applicable here, a federal district court lacks jurisdiction to review
or interfere with the decisions of a state court. See Rz`chara’son v. District of Columbia Court of
Appeals, 83 F.3d 1513, 1514 (D.C. Cir. 1996) (citing Disz‘rict ofColumbz`a v. Feldman, 460 U.S. j
462, 476 (1983) and Rooker v. Fz'delz'lj) Trust Co., 263 U.S. 413 (1923), aff’d, No. 94-5079, 1994
WL 474995 (D.C. Cir. 1994)‘, cert. denied, 513 U.S. 1150 (1,995)). Therefore, plaintiffs motion
for relief from judgment will be denied. A separate Order accompanies this Memorandum

Opinion.

A-=a/’>

‘ Un»`rfed Stat istrict Judge
Date: November ’Z»‘o , 2018

